Citation Nr: 0113004	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-22 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of T-9.

3.  Entitlement to an increased disability rating for 
residual injury to the left sacroiliac joint, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for right 
knee injury with meniscectomy, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
residuals of a fracture of the right radius (dominant), 
currently evaluated as 10 percent disabling.  

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.   
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his mother and his sister


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1982.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left knee disability and denied 
entitlement to increased evaluations for residuals of a liver 
laceration, residuals of a spleen laceration, residuals of a 
fracture of the right zygoma, residuals of an injury to the 
symphysis pubis and pelvis, residuals of a fracture of T-9 of 
the thoracic spine, residuals of an injury to the left 
sacroiliac joint, residuals of an injury to the right knee, 
residuals of a fracture of the right radius (elbow), and 
organic brain syndrome.  The rating decision also denied 
service connection for generalized degenerative arthritis and 
post traumatic stress disorder and the claim for entitlement 
to a total rating due to individual unemployability based 
upon service-connected disabilities.    

The veteran was notified of the July 1999 decision and of his 
right to appeal in a letter later that month.  The veteran 
filed a timely appeal with respect to the issues of 
entitlement to increased evaluations for residuals of a 
fracture of T-9 of the thoracic spine, residuals of an injury 
of the left sacroiliac joint, residuals of a fracture of the 
right radius, and residuals of an injury to the right knee.  
He also appealed the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a left knee disability and entitlement to a 
total rating due to individual unemployability based upon 
service-connected disabilities.    

To the Board's knowledge, the veteran did not file a notice 
of disagreement with respect to the issues of entitlement to 
increased evaluations for residuals of a liver laceration, 
residuals of a spleen laceration, residuals of a fracture of 
the right zygoma, and residuals of an injury to the symphysis 
pubis and pelvis.  The RO assigned a 50 percent evaluation to 
the organic brain syndrome and the veteran did not express 
disagreement with this rating.  The veteran also did not file 
a notice of disagreement with respect to the issues of 
entitlement to service connection for generalized 
degenerative arthritis and post traumatic stress disorder.  
Consequently, these issues are not before the Board for 
appellate review and will not be discussed.  See 38 U.S.C.A. 
§ 7105 (West 1991).

In February 2001, the Board received additional evidence from 
the veteran in support of his claim.  The evidence consisted 
of a statement by an attorney and a letter by the Social 
Security Administration.  The veteran submitted a waiver of 
consideration of the additional evidence by the RO in 
accordance with 38 C.F.R. § 20.1304 (2000). 




FINDINGS OF FACT

1.  In an unappealed February 1986 Board decision, service 
connection for a left knee disability was denied.     

2.  Evidence submitted since the Board's February 1986 
decision is not new and material, it does not bear directly 
and substantially upon the specific matter under 
consideration and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disorder.    

3.  The veteran's service-connected residuals of a fracture 
to T-9 are principally manifested by moderate limitation of 
motion with pain on motion.  

4.  The veteran's service-connected residuals of an injury of 
the left sacroiliac joint are principally manifested by X-ray 
findings of a post traumatic deformity of the sacroiliac 
joint and findings of pain with motion and tenderness over 
the sacroiliac joint.  

5.  The veteran's service-connected residuals of an injury to 
the right knee with meniscectomy are principally manifested 
by pain on motion, slight limitation of flexion, and 
tenderness of the right patella.  

6.  The service-connected fracture of the right radius 
(dominant) is principally manifested by complaints of pain 
and objective findings of limitation of flexion to 110 
degrees and tenderness around the radial head and olecranon.  
  
7.  The veteran's service-connected disabilities include 
organic brain syndrome due to trauma (rated as 50 percent 
disabling); residual fracture of the right radius (20 percent 
disabling); residuals of injury to the right knee with 
meniscectomy (10 percent disabling); residuals of the left 
sacroiliac joint (10 percent disabling); residuals of 
fracture of the right zygoma (zero percent disabling); 
residuals of a fracture of T-9 (10 percent disabling); 
residuals of a spleen laceration (zero percent disabling); 
residuals of an injury to the symphysis pubis of the pelvis 
(zero percent disabling); and absence of function of the 
right infraorbital nerve (zero percent disabling).      

8.  The veteran's service-connected disabilities preclude him 
veteran from securing or following substantially gainful 
employment.     


CONCLUSIONS OF LAW

1.  Evidence submitted since the Board's final February 1986 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for a left knee 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.156, 20.1100 (2000). 

2.  The criteria for a 10 percent disability evaluation for 
residuals of a fracture of T-9 have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5291 (2000). 

3.  The criteria for a disability evaluation in excess of 10 
percent for residual injury to the sacroiliac joint have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 (2000). 

4.  The criteria for a disability evaluation in excess of 10 
percent for right knee with meniscectomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2000). 

5.  The criteria for a 20 percent disability evaluation for 
fracture of the right radius (dominant) have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5213 (2000). 

6.  The criteria for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will separately address the issues on appeal.  As 
will be discussed in greater detail below, the veteran was 
seriously injured in a motor vehicle accident in April 1982 
[see the February 2001 hearing transcript, pages 6-9].

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

The veteran is seeking to reopen his claim for entitlement to 
service connection for a left knee disability, which was 
denied by the Board in a February 1986 decision.  In the 
interest of clarity, the Board will initially review 
generally applicable law and regulations and discuss the 
issue on appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S. C.A. 1110 (West 1991); 38 C.F.R. 
3.3 03 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000). 

Finality/new and material evidence

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2000). 

A final decision cannot be reopened unless new and material 
evidence is presented.  See 38 U.S.C.A. § 5108; Knightly v. 
Brown, 6 Vet. App. 200 (1994).  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) [to be codified at 38 U.S.C.A. § 5103A].

The Board observes that the VCAA, however, appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).
   
Analysis

In an August 1984 rating decision, the claim for entitlement 
to service connection for a left knee disability was denied.  
The veteran appealed this decision.  
In a February 1986 Board decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.  The veteran was notified of this 
determination by a letter from the Board dated February 7, 
1986.  This Board decision became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  Therefore, in order to reopen this 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

At the time of the February 1986 Board decision, the evidence 
of record included the veteran's service medical records; VA 
treatment records and hospitalization records dated in 1982, 
1983, and 1984; VA examination reports dated in December 
1982, March 1983, September 1983, February 1985, March 1985, 
and April 1985; a Medical Board report dated in April 1983; a 
lay statement by the veteran's mother dated in July 1984; and 
the veteran's testimony at a hearing before the RO in January 
1985.    

In the February 1986 decision, the Board determined, in 
essence, that the veteran's left knee disability first 
manifested in May 1984 and there was no evidence that the 
veteran had a left knee disability prior to that time, 
including in service.  The Board noted that the service 
medical records did not disclose any reference to a left knee 
injury in service or at any time prior to May 1984, when the 
veteran was treated for complaints of knee locking.  

Since filing to reopen his claim in March 1998, the veteran 
has submitted a November 1997 psychiatric examination report; 
a December 1997 neuro-psychological evaluation report; an 
October 1998 vocational rehabilitation evaluation report; a 
September 1998 VA examination report; service personnel 
records; a September 1998 statement by Dr. A.C.; an October 
1987 statement by the veteran's mother; a September 1999 
statement by the veteran's pastor; the veteran's testimony at 
a hearing before the Board in February 2001; and VA treatment 
records dated from February 1985 to April 2000.  

The Board finds that the veteran has not submitted new and 
material evidence which is sufficient to reopen his claim of 
entitlement to service connection for a left knee disability.  
The November 1997 psychiatric examination report, the 
December 1997 neuro-psychological evaluation report, the 
September 1998 statement by Dr. A.C., service personnel 
records and the September 1999 statement by the veteran's 
pastor are new, but this evidence is not material.  These 
reports, records and statements do not address or discuss the 
left knee disability or whether such disability was incurred 
in service.  This evidence does not bear directly and 
substantially upon the specific matter under consideration 
which is whether the veteran's left knee disability was 
incurred in service.  These reports, records, and statements 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim, because these 
reports, records and statements do not address the left knee 
disability.      

The October 1998 vocational rehabilitation evaluation report 
is new, but this evidence is not material.  The report 
mentions the left knee disability and indicates that the left 
knee disability is one of the disabilities that causes the 
veteran's unemployability.  However, the report does not 
address the etiology of the left knee disability or whether 
this disability was incurred in service.  

The October 1987 statement by the veteran's mother is new, 
but this evidence is not material.  The veteran's mother 
indicates that the veteran has knee pain.  However, the 
statement does not address the etiology of the left knee 
disability or whether this disability was incurred in 
service.     

The veteran submitted voluminous VA treatment records.  The 
records pertinent to the left knee are summarized as follows.  
A February 1989 VA treatment record indicates that the 
veteran was in an auto accident four days earlier and he 
developed left knee pain.  An August 1990 VA treatment record 
indicates that the veteran had undergone surgery on his left 
knee.  A September 1998 VA examination report reflects a 
diagnosis of status post left medial meniscectomy.  A 
September 1998 X-ray examination of the left knee revealed a 
calcific density that projected in the joint space over the 
tibial spines.  The impression was no significant abnormality 
of the knee.  

This evidence is new because is was not part of the record at 
the time of the 1986 Board decision.  However, these 
treatment records are not material as to the issue of 
entitlement to service connection.  These records essentially 
show that the veteran was treated for a left knee disability 
years after service separation.  Further, and most 
significantly for the purposes of this inquiry, these medical 
records do not provide any evidence which establishes that 
the left knee disability was incurred in service.  The 
records in fact indicate that the veteran injured his left 
knee in 1989, after service, and was treated for left knee 
pain and he subsequently underwent surgery of the left knee.  
This evidence does not bear directly and substantially upon 
the specific matter under consideration which is whether the 
veteran's left knee disability was incurred in service.  
These reports, records, and statements are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim, because these medical records do not, in 
any way, relate the current left knee disability to service.  

At his personal hearing before the undersigned Board in 
February 2001, the veteran and his representative stated, in 
essence, that after the motor vehicle accident in service, 
the veteran kept telling his doctors in service that his left 
knee was bothersome to him and the doctors basically replied 
that he was confused and the doctors told the veteran that he 
had a right knee disability.  [hearing transcript, page 17].  
The veteran's mother stated that the veteran complaints of 
left knee pain from the time of the accident but they thought 
he was confused.  [hearing transcript, page 18].  

The Board finds that this testimony is not new evidence.  
Similar statements to the effect that the veteran incurred a 
left knee injury in the 1982 motor vehicle accident were 
considered at the time of the 1986 Board decision.  The 1986 
Board decision specifically indicates that the veteran stated 
at a hearing before the RO in 1985 that he injured his left 
knee in the motorcycle accident in service and that symptoms 
have been present eversince.  Thus, the Board finds that the 
recent statements to the same effect is cumulative and 
redundant.   

In summary, the Board finds that the evidence submitted since 
the February 1986 rating decision is not new and material and 
it does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has not been submitted, and the claim is 
not reopened. 

2.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of T-9.

3.  Entitlement to an increased disability rating for 
residual injury to the left sacroiliac joint, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for right 
knee injury with meniscectomy, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased disability rating for 
residuals of a fracture of the right radius (dominant), 
currently evaluated as 10 percent disabling.

The veteran is seeking entitlement to increased ratings for 
the service-connected residuals of a fracture to the T-9, 
residual injury to the sacroiliac joint, right knee 
disability with meniscectomy, and fracture of the right 
radius (dominant).  

In a May 1983 rating decision, service connection for 
residuals of a fracture of the T-9 and residual injury to the 
left sacroiliac joint were established and zero percent 
disability evaluations were assigned effective September 11, 
1982.  Service connection was also established for residual 
injury of the right knee status post meniscectomy and a 10 
percent evaluation was assigned from September 11, 1982.  
Service connection was established for fracture of the right 
radius (major) and a 20 percent evaluation was assigned form 
February 1, 1983.  An October 1983 rating decision reduced 
the disability evaluation for the service-connected fracture 
of the right radius from 20 percent to 10 percent effective 
February 1, 1984.   

After reviewing the generally applicable law and regulations, 
the Board will separately discuss each of the four issues 
involving increased ratings.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2000).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2000).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Duty to assist

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA (the Secretary), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See the VCAA, supra.

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Additional law and regulations will be cited where 
appropriate below.

Analysis

Initial Matters

As noted by the Board above, during the pendency of this 
matter, the Veterans Claims Assistance Act of 2000 (the VCAA) 
was made law.  VCAA.  The effective date provisions of the 
VCAA state that the provisions of 38 U.S.C. § 5107 apply to 
any claim (1) filed on or after the enactment of the Act, 
i.e. November 9, 2000, or (2) filed before the date of the 
enactment of the Act and not final as of that date.  In a 
Memorandum issued by VA General Counsel in November 2000, it 
was determined that the provisions of Title 38 created or 
amended by the Act other than 5107, to include the duty to 
assist provisions of 38 U.S.C. § 5103A, also apply to claims 
pending on the date of the enactment of the VCAA.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA are accordingly 
applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the increased rating issues on 
appeal.  There is sufficient evidence of record with which 
the Board may make an informed decision.  Review of the 
record reveals that the RO obtained the veteran's outpatient 
treatment records and afforded the veteran VA examinations.  
The record shows that the veteran was awarded Social Security 
disability benefits.  The award was based upon the veteran's 
service-connected organic brain syndrome.  The supporting 
medical records for the Social Security award, which consist 
primarily of the VA medical records, are associated with the 
claims folder.  The Board finds that all pertinent evidence 
is associated with the claims folder.   

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim, 
and was afforded the opportunity to testify at a hearing 
before the Board in February 2001.   

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  


Entitlement to an increased (compensable) disability rating 
for residuals of a fracture to T-9.

Pertinent Law and Regulations

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine, a 10 percent evaluation is assigned for 
moderate or severe limitation of motion of the dorsal spine 
and a zero percent evaluation is assigned for slight 
limitation of motion.  38 C.F.R. 4.71a, Diagnostic Code 5291 
(2000).

The terms "thoracic spine" and "dorsal spine" are synonymous.  
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) [citing 
WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986)]. 

Factual Background

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Service medical records show that the veteran sustained a 
fracture to the T-9 vertebra in the motor vehicle accident in 
1982.  

An April 1997 VA treatment record reflects a diagnosis of 
chronic back pain.  

A September 1998 VA general medical examination report 
indicates that the claims file was provided to the examiner.  
Neurologic examination revealed no pathological reflexes.  
Examination revealed full range of movement of the entire 
spine.  There was moderate tenderness in the paravertebral 
muscles on the right.  The impression, in pertinent part, was 
low back pain strain, minimal.  

A September 30, 1998 VA examination report indicates that the 
veteran was right-handed.  The examiner indicated that he 
reviewed the veteran's claims folder and medical records.  
The veteran reported that he had some low back pain.  He 
noticed no weakness, fatigue or incoordination with the low 
back.  The low back pain did not radiate.  Physical 
examination revealed that the veteran had an erect carriage 
but he had somewhat of a sway back in the lumbar area.  He 
walked with a waddling gait.  Range of motion of the lumbar 
spine was 45 degrees of flexion, zero degrees of extension, 
15 degrees of rotation, and 15-20 degrees of side bending.   
The impression, in pertinent part, was normal lumbar spine 
with some rigidity and mildly sway back, and obesity. 

In a September 1999 statement, the veteran indicated that the 
pain from his service-connected sacroiliac joint, thoracic 
spine, and right radius disabilities prevent him from daily 
employment.  In a November 1999 statement, the veteran 
indicated that he experienced pain every day, which was more 
intense during weather changes or the amount of activities.  

A March 2000 VA treatment record indicates that examination 
of the veteran's back revealed tenderness to palpation at 
L5/S1 area and laterally on both sides.  The muscles were 
tight.  The veteran had complaints of back pain in the lumbar 
spine which ran up towards the thoracic area.  The diagnosis 
was chronic low back pain.    
An April 2000 VA treatment record indicates that the veteran 
was treated for chronic low back pain. 


Analysis

Selection of rating code

The veteran's service-connected residuals of a fracture of 
the T-9 is currently rated as zero percent disabling under 
38 U.S.C.A. § 4.71a, Diagnostic Code 5291 (2000) [limitation 
of motion of dorsal spine].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board finds that the veteran's service-connected thoracic 
spine disability is most consistent with the application of 
Diagnostic Code 5291, and this diagnostic code is most 
appropriate.  The veteran's thoracic spine disability is 
manifested principally by limitation of motion of the 
thoracic spine with pain on motion.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5291 [limitation of motion of the thoracic 
spine].  

Schedular rating

The Board's inquiry is somewhat confounded by the fact that 
the veteran has two service-connected spinal disabilities, 
one involving the thoracic spine and the other involving the 
lumbar spine.  There appears to be some overlap in pathology 
attributable to these two disabilities.  However, as noted 
above, in resolving 
any questions the Board must resolve any doubt in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2000).

In applying the law to the existing facts, the Board believes 
that the record does demonstrate the requisite objective 
manifestations for a 10 percent disability evaluation under 
Diagnostic Code 5291. The medical evidence establishes that 
the veteran has moderate limitation of motion of the thoracic 
spine.  The September 1998 VA examination report indicates 
that the range of motion of the spine was flexion to 45 
degrees, rotation to 15 degrees, and lateral bending to 15-20 
degrees.  The medical evidence also shows that the veteran 
has pain in the thoracic spine.  For instance, a March 2000 
VA treatment record indicates that the veteran had complaints 
of back pain which ran towards the thoracic spine.  The 
diagnosis was chronic low back pain.  The veteran described 
the pain in the thoracic spine at the hearing before the 
Board in February 2001 [hearing transcript, page 21-22].  

The Board finds that the evidence of record demonstrates the 
requisite objective manifestations for a 10 percent 
disability evaluation under Diagnostic Code 5291.  The 
medical evidence of record, which has been discussed above, 
establishes that the veteran has moderate limitation of 
motion of the thoracic spine with pain.  Consequently, the 
Board finds that a 10 percent evaluation is appropriate under 
Diagnostic Code 5291.  The Board notes that a 10 percent 
evaluation under Diagnostic Code 5291 is the highest rating 
available under this code.  

Potential application of other diagnostic codes

The Board has examined all other diagnostic codes pertinent 
to disabilities of the thoracic spine.  Ankylosis of the 
thoracic spine has not been demonstrated.  Consequently, 
Diagnostic Codes 5286 [complete bony fixation (ankylosis) of 
the spine]or 5288 [ankylosis of the dorsal spine] are not for 
application.  There is no evidence of cord involvement due to 
the fracture of T-9, evidence of abnormal mobility requiring 
a neck brace, or evidence of a demonstrable deformity of T-9.  
Thus, a higher disability evaluation is not warranted under 
Diagnostic Code 5285 [residuals of a fracture of a vertebra].  

DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 or 4.45 may provide a basis for an increased 
evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court of Appeals of Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45, and 4.59 were not subsumed into the 
diagnostic codes under which the veteran's disabilities are 
rated, and that the Board has to consider the functional loss 
due to pain of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.   

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran will now 
receive a 10 percent evaluation for the thoracic spine 
disability under Diagnostic Code 5291, which is the maximum 
allowable rating.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85. 

Conclusion

In summary, a 10 percent disability evaluation for the 
service-connected thoracic spine disability is warranted 
under the provisions of Diagnostic Code 5291, for the reasons 
and bases described above.  The evidence supports the 
veteran's claim for an increased evaluation and the claim is 
granted o that extent.   


Entitlement to an increased disability rating for residual 
injury to the sacroiliac joint

Pertinent Law and Regulations

Sacro-iliac injury and weakness under Diagnostic Code 5294 is 
rated as lumbosacral strain under Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5294 (2000). 

Under Diagnostic Code 5295, a zero percent evaluation is 
assigned for slight subjective symptoms only.  A 10 percent 
rating is assigned when there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000). 

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 4.6 (2000).  It should 
also be noted that use of terminology such as "minimal" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(2000). 


Factual Background

A September 1983 VA X-ray examination revealed post traumatic 
deformity of the anterior pelvis.  There was a mild post 
traumatic deformity was noted at the SI joints bilaterally.  

An April 1997 VA treatment record reflects a diagnosis of 
chronic back pain.  
A July 1997 VA treatment record indicates that examination of 
the back revealed muscle spasm on the lumbar spine region.  

A February 1998 VA treatment record indicates that the 
veteran had complaints of pain over the tailbone region which 
was present on and off.  Examination of the back revealed 
some tenderness over the sacroiliac joints.  

A September 1998 VA general medical examination report 
indicates that the claims file was provided to the examiner.  
Neurologic examination revealed no pathological reflexes.  
Examination revealed full range of movement of the entire 
spine.  There was moderate tenderness in the paravertebral 
muscles on the right.  The impression, in pertinent part, was 
low back pain strain, minimal.  

A September 30, 1998 VA examination report indicates that the 
examiner indicated that he reviewed the veteran's claims 
folder and medical records.  The veteran gave a history of 
being involved in a motorcycle crash in 1982.  He incurred a 
fracture of the pelvis at that time which involved the left 
sacroiliac joint and the pelvis.  He had no problem with the 
pubis but he was still symptomatic as far as the sacroiliac 
joint was concerned.  He stated that two weeks ago, he had 
pain about his coccyx and he could not get out of bed.  The 
examiner indicated that when the veteran was pointing to the 
coccyx, he was pointing to the sacroiliac joint and the left 
upper sacroiliac joint which was involved with the sacrum 
which was involved with the sacroiliac joint.  His current 
medications included amitriptyline, Naproxen, and Tylenol.    

The veteran reported that he had some low back pain in 
connection with his pelvic pain.  He noticed no weakness, 
fatigue or incoordination with the low back or the pelvis.  
The low back pain did not radiate.  Physical examination 
revealed that the veteran had an erect carriage but he had 
somewhat of a sway back in the lumbar area.  He walked with a 
waddling gait.  Range of motion of the lumbar spine was 45 
degrees of flexion, zero degrees of extension, 15 degrees of 
rotation, and 15-20 degrees of side bending.  Straight leg 
raising was 40 degrees right and left.  It caused him some 
low back pain.  He had tenderness around the left sacroiliac 
joint and the lateral portion of the sacrum.  Compression of 
the pelvis caused some discomfort in the left sacroiliac 
joint but none around the pubis.  The impression, in 
pertinent part, was normal lumbar spine with some rigidity 
and mildly sway back, and obesity.  The examiner reviewed the 
X-ray examination reports. 

A September 16, 1998 VA examination report indicates that the 
examiner reviewed the X-ray examination reports of the spine 
dated September 30, 1998.  There was widening of the pubis 
symphysis with a bone fragment in the midline consistent with 
the prior fracture.  The hips and sacroiliac joints were 
preserved.  The lumbar spine was normal.  The impression, in 
pertinent part, was post-traumatic change to the pelvis and 
normal lumbar spine.  

In a September 1999 statement, the veteran indicated that the 
pain from his service-connected sacroiliac joint, thoracic 
spine, and right radius disabilities prevent him from daily 
employment.  In a November 1999 statement,. the veteran 
indicated that he experienced pain every day which was more 
intense during weather changes or the amount of activities.  

A March 2000 VA treatment record indicates that examination 
of the veteran's back revealed tenderness to palpation at 
L5/S1 area and laterally on both sides.  The muscles were 
tight.  The veteran had complaints of back pain in the lumbar 
spine which ran up towards the thoracic area.  The diagnosis 
was chronic low back pain.    

An April 2000 VA treatment record indicates that the veteran 
was treated for chronic low back pain. 

At a hearing before the Board in February 2001, the veteran 
indicated that most of his pain in his back areas comes from 
down around his waist [hearing transcript, page 21].  The 
veteran further stated that there were days when his back 
pain hurt so bad that he has to lie down all day [hearing 
transcript, page 22].  

Analysis

Selection of rating code

The veteran's service-connected residuals of an injury to the 
left sacroiliac joint is currently rated as 10 percent 
disabling under 38 U.S.C.A. § 4.71a, Diagnostic Codes 5294 
[sacroiliac injury and weakness] and 5295 [lumbosacral 
strain] (2000).  As discussed above, disabilities which are 
evaluated under Diagnostic Code 5294 are rated under 
Diagnostic Code 5295.  

The Board finds that the veteran's service-connected 
sacroiliac joint disability is most consistent with the 
application of Diagnostic Codes 5294 and 5295, and those 
diagnostic codes are most appropriate.  The veteran's 
sacroiliac injury is manifested principally by characteristic 
pain on motion.  Such symptoms and diagnosis are consistent 
with the rating criteria found in Diagnostic Code 5294 and 
5295.  

Schedular rating

The veteran is currently assigned a 10 percent disability 
evaluation under Diagnostic Codes 5294-5295 for 
characteristic pain on motion.  

In applying the law to the existing facts, the record does 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5295.  The medical evidence of record 
establishes that the veteran has a sacroiliac joint 
disability with characteristic pain on motion.  There are 
objective findings of tenderness and pain over the sacroiliac 
joints. 

The Board does not believe that a disability rating higher 
than the currently-assigned 10 percent is warranted, based on 
the evidence of record.  Although there was evidence of 
muscle spasm in a  July 1997 VA treatment record, the record 
is otherwise devoid of clinical evidence of muscle spasm.  
Significantly, there was no evidence of muscle spasm upon the 
more recent VA examination in 1998.  There is no evidence of 
loss of lateral spine motion in the standing position.  The 
Board therefore believes that the schedular criteria for a 20 
percent rating have not been met.   

With respect to a 40 percent rating, there is no evidence 
that the veteran's sacroiliac joint disability is severe.  
The Board notes that the examiners have characterized the 
disability and its symptomatology as mild to moderate.  For 
instance, the September 1983 X-ray examination described the 
post traumatic deformity of the sacroiliac joint as mild.  
The September 1998 VA examination report reflects an 
impression of minimal low back pain strain.  The tenderness 
of the paravertebral muscles was described as moderate.  
Although all evidence must be considered, such evaluations by 
trained professionals in a clinical setting carry great 
weight of probative value.  The examining physicians not only 
have the requisite training and experience to evaluate such 
disabilities, but they have had the opportunity to examine 
the veteran and draw conclusions from the clinical findings.  
There is no medical evidence of severe symptoms due to the 
service-connected sacroiliac joint disability.   

Furthermore, there is no medical evidence of listing of the 
whole spine to the opposite side with positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space or 
abnormal mobility with forced motion.  There was no evidence 
of listing of the spine upon VA examination.  

Consequently, the Board finds that a 10 percent evaluation is 
appropriate under Diagnostic Codes 5294 and 5295, and a 
disability evaluation in excess of 10 percent is not 
warranted. 


DeLuca considerations

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2000) may provide a basis for an 
increased evaluation for service-connected sacroiliac joint 
disability.  See DeLuca, supra.   

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting.  The September 30, 1998 VA examination 
report indicates that the veteran noticed no weakness, 
fatigue, or incoordination. 

Based on the above evidence, the Board finds that the 
veteran's sacroiliac joint injury does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the 
medical evidence does show that the veteran experiences pain 
with motion in the sacroiliac joints, the currently assigned 
10 percent rating under Diagnostic Code 5295 specifically 
contemplates such  characteristic pain on motion.     

Conclusion

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected residuals of an 
injury to the left sacroiliac joint under the provisions of 
Diagnostic Codes 5294 and 5295, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation and 
the claim is denied.  


Entitlement to a disability evaluation in excess of 10 
percent for right knee disability with meniscectomy

Pertinent Law and Regulations

When a knee is symptomatic following removal of the semilunar 
cartilage, a 10 percent evaluation is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2000).  

Under Diagnostic Code 5257 [impairment of the knee, recurrent 
subluxation and lateral instability], a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2000).

The VA Schedule for rating Disabilities provides that the 
range of motion of the knee is zero degrees on extension to 
140 degrees on flexion.  38 C.F.R. § 4.71, Plate II (2000).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).
 
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

A subsequent VA General Counsel opinion, VAOPGCPREC 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).   
VAOGCPREC 9-98 held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed. Cir. 1997).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2000). 

Factual Background

Service medical record indicate that the veteran was treated 
for a right knee injury in December 1980.  The assessment was 
acute contusion, abrasion (healed), and sprain of the right 
knee.  An avulsion fracture of the inferior pole of the right 
patella was diagnosed in January 1981.  In April 1981, the 
veteran re-injured his right knee.  In July 1981, as right 
knee arthrogram detected a tear of the posterior medial 
meniscus.  The veteran underwent a medical meniscectomy in 
August 1981. 

An April 1997 VA X-ray examination report indicates that X-
ray examination of the knees was unremarkable for any 
fracture, dislocation, or degenerative changes.  An April 
1997 VA treatment record indicates that the veteran's knees 
were stable.  
An October 1997 VA treatment record indicates that 
examination of the veteran's knees were positive for 
crepitus.  A February 1998 VA treatment record indicates that 
examination of the knees was normal.   

A September 22, 1998 VA general medical examination report 
indicates that the claims file was provided to the examiner.  
Neurologic examination revealed no pathological reflexes.  
Examination of the right knee revealed tenderness to 
palpation on the medial aspect of the knee.  

A September 30, 1998 VA examination report indicates that 
examination of the knees revealed surgical scars of the right 
knee.  Range of motion of the right knee was from zero to 135 
degrees without any instability or synovial thickening.  He 
had some tenderness around the right patella on manipulation.  
The veteran had tenderness on the anterior joint margin in 
the right knee.  The impression, in pertinent part, was 
status post fracture of the right patella with residual 
arthralgia.  X-ay examination indicated that the right knee 
was normal.  The impression was no significant abnormality of 
the knee.  The examiner reviewed the X-ray examination 
reports prior to rendering the diagnostic impression.   

A March 2000 VA treatment record indicates that the veteran 
had chronic knee pain.  It was noted that the September 1998 
X-ray examination revealed no significant abnormalities of 
the knees.      

Analysis

Rating under Diagnostic Code 5259

The RO has rated the veteran's residuals of an injury to the 
right knee with meniscectomy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 [symptomatic removal of semilunar 
cartilage].  The RO has assigned a 10 percent evaluation, 
which is the maximum disability rating available.  

The Board finds that the veteran's right knee symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 5259.  The evidence of record shows that the 
veteran underwent removal of cartilage of the right knee in 
1981 and he currently has symptoms of pain, tenderness, and 
crepitus in the right knee.  The Board finds that Diagnostic 
Code 5259 is most appropriate.  Neither the Board or the 
veteran have identified a diagnostic code which is more 
appropriate.

Application of the schedular criteria

The veteran's service-connected residuals of an injury to the 
right knee with meniscectomy is assigned a 10 percent 
evaluation under Diagnostic Code 5259.  The Board notes that 
a 10 percent evaluation is the highest scheduler evaluation 
available under Diagnostic Code 5259.   

Potential application of other diagnostic codes

In fairness to the evert, the Board has explored the 
possibility of rating the veteran's right knee disability 
under a different diagnostic code.  The veteran's right knee 
disability may be rated under Diagnostic Codes 5260 
[limitation of flexion of the leg], since there is medical 
evidence of limitation of flexion.  However, a disability 
evaluation greater than 10 percent is not warranted under 
Diagnostic Code 5260.  In order for a 20 percent or higher 
disability evaluation to be assigned under Diagnostic Code 
5260, the limitation of flexion must be to 30 degrees or 
less.  The medical evidence of record shows that the 
veteran's flexion of the right knee has ranged from 135 
degrees to full flexion.  See 38 C.F.R. § 4.71, Plate II.  
Thus, a disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5260.  

Diagnostic Code 5261 [limitation of extension of the leg] is 
also not for application, since there is no medical evidence 
of limitation of extension of the right knee.  The medical 
evidence of record shows that the veteran has full range of 
extension of the right knee.  VA examination reports dated in 
1995 and 1998 indicate that extension of the right knee was 
to zero degrees.  See 38 C.F.R. § 4.71, Plate II. 

The veteran's right knee disability may be rated under 
Diagnostic Codes 5257 [other impairment of the knee, 
recurrent subluxation or lateral instability].  In order for 
a 20 percent or higher disability evaluation to be assigned 
under Diagnostic Code 5257, the medical evidence must show 
moderate or severe impairment of the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Board finds that the medical evidence  of record does not 
establish moderate or severe impairment of the right knee.  
There are no objective findings of subluxation or instability 
of the right knee.  Instability was not detected upon VA 
examination in September 1998.  The record shows that the 
veteran had complaints of pain in the right knee.  There are 
objective findings of slight limitation of motion of the 
right knee and some tenderness of the right patella, which 
more closely approximates slight impairment.  Thus, a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5257.  

The veteran has not submitted any medical evidence that 
establishes that he has degenerative arthritis of the right 
knee.  X-ray examination of the right knee in September 1998 
revealed that the knee was normal.  Therefore, the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003 [degenerative 
arthritis] are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Moreover, since there is no 
medical evidence of arthritis or instability of the right 
knee, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not 
applicable.    

DeLuca considerations

In this case, where the diagnostic code under which the 
veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5259, is 
not predicated on loss of range of motion.  Accordingly, 
38 C.F.R. §§ 4.40, 4.45,and 4.59 do not apply.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996). 

Moreover, since the currently-assigned 10 percent rating is 
the maximum available under Diagnostic Code 5259, the 
provisions of 38 C.F.R. §§ 4.40, 4.45,and 4.59 are 
inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Conclusion

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected residuals of an 
injury to the right knee with meniscectomy under the 
provisions of Diagnostic Code 5259, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for an increased evaluation and 
the claim is denied.  

Entitlement to an increased disability rating for fracture of 
the right radius.  

Pertinent Law and Regulations

Under Diagnostic Code 5206 [limitation of flexion of the 
forearm], a noncompensable evaluation is assigned for 
limitation of flexion of the major forearm to 110 degrees, a 
10 percent evaluation is assigned for limitation of flexion 
of the major forearm to 100 degrees, a 20 percent evaluation 
is provided for limitation of flexion of the major forearm to 
90 degrees, a 30 percent evaluation is assigned for 
limitation of flexion of the major forearm to 70 degrees, a 
40 percent evaluation is warranted for limitation of flexion 
of the major forearm to 55 degrees; and a 50 percent 
evaluation is assigned for limitation of flexion of the major 
forearm to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2000). 

Under Diagnostic Code 5213 [impairment of supination or 
pronation], limitation of supination of either forearm to 30 
degrees or less warrants a 10 percent evaluation.  Limitation 
of pronation of the forearm of the either upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation is warranted when 
limitation of pronation of the forearm of the major upper 
extremity is lost beyond the middle of the arc and a 20 
percent evaluation is warranted for limitation of pronation 
of the minor extremity with motion lost beyond the middle of 
the arc.  Bone fusion with the hand fixed near the middle of 
the arc or in moderate pronation in either upper extremity 
warrants a 20 percent evaluation.  Bone fusion with the hand 
fixed in full pronation warrants a 30 percent evaluation in 
the major extremity and a 20 percent evaluation in the minor 
extremity.  Bone fusion with the hand fixed in supination or 
hyperpronation warrants a 40 percent evaluation for the major 
upper extremity and a 30 percent evaluation for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2000).  

Normal range of motion of the forearm (elbow) is zero degrees 
extension to 145 degrees flexion, 80 degrees of pronation, 
and 85 degrees of supination.  38 C.F.R. § 4.71, Plate I 
(2000).

Factual Background

Service medical records indicate that the veteran incurred a 
right radial head fracture in the motor vehicle accident in 
April 1982.  A May 1982 X-ray examination of the right arm 
revealed a comminuted fracture of the radial head with some 
impaction of the bony fragments.  

A December 1982 VA examination report indicates that the 
veteran was only able to extend his right arm to the 15 
degree position.  He was able to flex his right arm to the 90 
degree position.  The remainder of the examination was 
normal.  

An August 1991 X-ray examination of the right arm revealed 
positive fat pad displacement suggestive of significant 
trauma to the right elbow.  The joint spaces were narrow 
consistent with osteoarthrosis and the radial heard was 
somewhat flattened, probably old trauma.  

An April 1997 X-ray examination of the right arm revealed 
degenerative changes of the right elbow, involving the 
olecranon capitellum and distal humerus.  An April 1997 VA 
treatment record indicates that the veteran had extension of 
the right elbow to 140 degrees.  The impression was traumatic 
damage to the right elbow.  

A February 1998 VA treatment record indicates that the 
veteran had a flexion contracture of the right elbow.   

A September 22, 1998 VA general medical examination report 
indicates that the claims file was provided to the examiner.  
Neurologic examination revealed no pathological reflexes.  
Examination of the right arm revealed that the right arm 
extends only to 140 degrees; there was full flexion.  There 
was a 10 centimeter well-healed surgical scar in the 
antecubital fossa on the right secondary to the motorcycle 
accident.  

A September 30, 1998 VA examination report indicates that the 
veteran was right handed.  The examiner indicated that he 
reviewed the veteran's claims folder and medical records.  He 
reported having pain in the upper elbow and limitation of 
motion.  He stated that he had pain all the time.  The 
veteran indicated that he has not been dropping things but he 
noted that if he lifted anything, his right arm got weaker 
and fatigued more rapidly than the left arm and elbow but no 
incoordination.  

Physical examination of the right elbow revealed a Z-shaped 
scar on the anterior aspect of the elbow.  The right elbow 
had a range of motion from 30 degrees of extension to 110 
degrees of flexion compared to zero to 135 degrees on the 
left.  Supination was limited to 45 degrees on the right 
compared to 70 degrees on the left and pronation to 60 
degrees compared with 80 degrees on the left.  The veteran 
was tender around the radial head and around the olecranon.  
The impression was status post fracture of the right elbow 
with degenerative joint disease.  The examiner reviewed the 
X-ray examination reports. 

October 1998 VA X-ray examination reports indicate that there 
was a healed fracture of the right radial head with 
associated degenerative change.  The impression was post-
traumatic change to the right elbow.  

At the hearing before the Board in February 2001, the veteran 
indicated that he experienced pain when he moved his right 
arm [hearing transcript, page 20].  

Analysis

Selection of the rating code

The RO has rated the veteran's residuals of a fracture of the 
right radius under 38 C.F.R. § 4.71a, Diagnostic Code 5206 
[limitation of flexion of the forearm].  The RO assigned a 10 
percent evaluation.  The Board points out that the medical 
evidence shows that the veteran's right upper extremity is 
his major (or dominant) extremity.  

The Board finds that the symptoms and diagnosis of the 
residuals of the fracture of the right radius are more 
consistent with the rating criteria found in Diagnostic Code 
5213 [impairment of supination and pronation] that Diagnostic 
Code 5206.  The evidence of record shows that the veteran has 
limitation of pronation of the right forearm and his hand did 
not approach full pronation.  A change in the rating to 
Diagnostic Code 5213 is therefore more consistent with the 
disability picture presented.  For the sake of completeness, 
however, the Board will rate the veteran's service-connected 
forearm disability under Diagnostic Code 5206 below. 

Application of the schedular criteria

The medical evidence of record shows that the veteran has is 
able to pronate his right forearm to 60 degrees.  Full 
pronation is to 80 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2000).  The medical evidence of record shows that the 
veteran has motion lost beyond the last quarter of the arc 
and the hand does not approach full pronation.  Thus, a 20 
percent evaluation is warranted under Diagnostic Code 5213 
for limitation of pronation of the right forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5213.

The Board does not believe that a 30 percent rating is 
warranted under Diagnostic Code 5213.  There is no evidence 
that limitation of pronation of the veteran's right upper 
extremity is lost beyond the middle of the arc, and the 
veteran does not appear to so contend.   

Potential application of other diagnostic codes

The veteran's service-connected residuals of a fracture of 
the right radius have been rated by the RO under Diagnostic 
Code 5206 [limitation of flexion of the forearm].  In 
applying the law to the existing facts, the Board finds that 
a disability evaluation in excess of the 10 percent assigned 
by the RO is not warranted under Diagnostic Code 5206 for 
limitation of flexion of the right forearm.  The medical 
evidence of record shows that the veteran is able to flex his 
right forearm beyond 90 degrees.  The September 1998 VA 
examination report indicates that the veteran was able to 
flex his right forearm to 110 degrees.  Therefore, a 
disability rating higher than 10 percent under Diagnostic 
Code 5206 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2000).  



DeLuca considerations

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca, 
supra.   

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is no evidence of atrophy or generalized muscle 
weakness or wasting of the right arm.  The veteran indicated 
that he did not drop anything with the right hand and he did 
not notice any incoordination. 

Based on the above evidence, the Board finds that the 
veteran's right arm disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45. 

Conclusion

In summary, a 20 disability evaluation is warranted for the 
service-connected residuals of a fracture of the right radius 
under the provisions of Diagnostic Code 5213, for the reasons 
and bases described above.  The evidence of record supports 
the veteran's claim for an increased evaluation and the claim 
is granted.    

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities (and assigned 
disability ratings) include organic brain syndrome due to 
trauma (rated as 50 percent disabling); residual fracture of 
the right radius (now 20 percent disabling); residuals of 
injury to the right knee with meniscectomy (10 percent 
disabling); residuals of injury to the left sacroiliac joint 
(10 percent disabling); residuals of fracture of the right 
zygoma (zero percent disabling); residuals of a fracture of 
T-9 (now 10 percent disabling); residuals of a spleen 
laceration (zero percent disabling)residuals of an injury to 
the symphysis pubis of the pelvis (zero percent disabling); 
and absence of function of the right infraorbital nerve (zero 
percent disabling).      

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2000).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2000). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2000).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2000).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2000). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  38 
C.F.R. § 4.19 (2000); Hodges v. Brown, 5 Vet. App. 375, 378-
379 (1993).  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  And, 
although a high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment, 
the question remains whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

For purposes of 38 C.F.R. § 4.16, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a).

In discussing the unemployability criteria, the Court stated 
that "substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Id.  

The Court has also recently addressed the question of 
marginal employment in the case of Faust v. West, 13 Vet. 
App. 342 (2000).  The Court defined substantially gainful 
employment as an occupation that provides the veteran with 
annual income that exceeds the poverty threshold for one 
person irrespective of the number of hours or days that the 
veteran actually works.  Id. at 355-6.

Moreover, with a claim for a total rating due to individual 
unemployability due to service-connected disabilities, the 
Board may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Factual Background

Initially, the Board notes that the factual background with 
respect to the April 1982 motor vehicle accident and the 
resulting service-connected residuals of a fracture of the T-
9, residual injury to the sacroiliac joint, right knee 
disability with meniscectomy, and residuals of a fracture of 
the right radius were discussed in detail above and will not 
be repeated in this portion of the decision. The focus here 
will be on the veteran's service-connected organic brain 
syndrome, which has not been previously discussed.  

An August 1982 neuropsychological examination report 
indicates that the veteran had mild impairment in higher 
mental functioning and memory.  

An April 1985 VA psychiatric examination report reflects an 
assessment of organic brain syndrome secondary to head trauma 
with deficits in the area of short term memory and modulation 
of affect which suggested damage to the left temporoparietal 
area as well as some mild damage to the frontal lobes.  

A November 1997 psychiatric evaluation indicates that the 
veteran reported that he worked for two and a half months in 
1984 in automobile retail sales.  He stopped working in that 
position because he had difficulty with his memory and he 
could not control his emotions.  He lost seven jobs since 
1984.  He last worked between 1991 and 1993 for three or four 
months as an apartment complex painter.  He filed for SSA 
benefits in 1993.  The veteran indicated that he dropped out 
of highschool and got his GED.  He attended some classes at a 
local college, but he could not retain the information.  The 
veteran lived with his parents.  The veteran also had jobs as 
a car salesman, courier, painter, vacuum cleaner salesman, 
cosmetologist, hair cutter, and retail sales clerk.  The 
diagnostic impression was dysthymic disorder, personality 
change due to closed head trauma, combined type, and history 
of alcohol abuse in sustained full remission.  The veteran's 
GAF score was 48.  The examiner indicated that the veteran 
was able to manage his own benefit payments.  

A December 1997 neuro-psychological evaluation report reveals 
that the examiner, a clinical neuropsychologist, indicated 
that he was asked particularly about whether the veteran's 
emotional lability was due to the head trauma which occurred 
in 1982.  The examiner reviewed the veteran's medical 
records, administered an MMPI-2, and met with the veteran and 
his mother.  

The examiner indicated that the veteran reported that he had 
problems controlling his feelings in a variety of situations.  
He reported that in work situations, at times, he would get 
angry when others have trouble understanding him.  The 
veteran was given the MMPI-2 and the examiner indicated that 
the validity scales were within normal limits.  The results 
indicated that the veteran had a moderate level of depression 
and a moderate range of anxiety, and at times, the veteran 
became confused or overwhelmed by his emotions.    

The examiner indicated that the veteran suffered from a major 
depression.  The examiner noted that there were records of 
the veteran's emotional lability in 1982.  The examiner 
concluded that the veteran suffered from both depression and 
a lack of control of his emotions.  The examiner noted that 
the veteran's mother's report of the veteran's violent 
behavior within the first year of the accident suggested an 
organically based disinhibition of emotion.  The examiner 
also noted that the veteran's mother's explanation of the 
veteran becoming frustrated due to his cognitive difficulties 
and becoming angry was consistent with brain injury.  The 
examiner indicated that both of these problems appeared to be 
accident related with a lack of control due to organic damage 
with some possible aggravation by his depression.  The 
examiner stated that the veteran's depression was primarily a 
result of the changes in his life which due to his accident 
although an organic contribution to his depression could not 
be ruled out.  The examiner recommended that the veteran seek 
treatment for his depression and indicated that even if the 
veteran's depression improved, he anticipated that the 
veteran would continue to have difficulty controlling his 
emotions due to the organic basis of the problem.  

In a September 1998 statement. Dr. A.C., a staff physician at 
the VA medical center, stated that the veteran had been 
tested and was not considered employable at that time.  Dr. 
C. indicated that there was a remote chance of change in his 
condition in the near future.  Dr. C. indicated that the 
veteran may volunteer at his church and he may volunteer 
answering phones.  Dr. C. stated that the veteran was unable 
to do any physical activities.  In a December 1998 statement, 
Dr. C. stated that the veteran was unable to work in the cold 
due to arthritis.  

A September 1998 VA psychiatric examination report indicates 
that the examiner reviewed the veteran's claims folder and 
medical records.  The veteran reported that memory impairment 
was the main feature of his psychiatric problem.  The veteran 
also stated that he becomes emotional.  The veteran reported 
that he began drinking in the service and continued until his 
late 30s.  He stated that he has been dry for the most part 
of the past four to five years.  He has not involved himself 
with AA or a sponsor, although he stated that he believed in 
the 12-step program.  He also cited daily use of marijuana 
from his mid teen years until about 23 and he experimented 
with cocaine and LSD.  He reported having occasional black 
outs and five arrests for DUI.   

Cognitive functioning was remarkably good, scoring as well on 
this occasion as he did in November 1997 with Dr. B.  Insight 
and judgment for day-to-day matters was okay, but a more 
realistic perspective with regard to his current situation 
was wanting.  The examiner noted that the veteran clearly 
embraced the view of total and permanent disability at least 
regarding employment.  The impression was dysthymia; anxiety-
aggravated; post substance abuse residuals; and personality 
disorder, not otherwise specified (mixed type: 
avoidant/dependent features).  The examiner indicated that 
the veteran's GAF score currently and over the past 12 months 
was 50.  The examiner indicated that there was some basis 
here to support the dysthymia stipulation and the anxiety 
which was substantially situation-aggravated, but the 
considerations for brain damage 'personality change with 
memory impairment' on the basis of the motor vehicle accident 
in 1984 calls for support that was not in the files.  The 
examiner noted that the offered information of notable 
affectivity with onset in early adolescence and the likely 
aggravation by alcohol and street drugs over many years also 
merited consideration.  The examiner concluded that there was 
not a persuasive case here for the premise that the veteran's 
problems evolved only, or mainly, after the motor vehicle 
accident or that he was notably impaired mentally. 

In September 1998, the veteran reported that he had not 
worked since 1991 and that he was in the process of getting 
approval for Social Security disability benefits.  It was 
noted that VA counseling VA found him unemployable in the 
past.  

In an October 1998 reevaluation for vocational 
rehabilitation, a counseling psychologist concluded the 
veteran was not competitively employable due to both service-
connected disabilities and non-service-connected disabilities 
combined.  The counseling psychologist considered that 
veteran's organic brain syndrome due to trauma, residuals of 
a fracture of the right radius (major), residual of an injury 
to the right knee with meniscectomy, and six other 
noncompensable disabilities.  The examiner also considered 
that veteran's nonservice-connected residuals of a 
meniscectomy of the left knee with a torn medial meniscus and 
injury to the urinary bladder.  The general medical 
examination indicated that the veteran's physical 
restrictions included climbing ladders and stairs, driving 
motorized vehicles, kneeling, lifting over 20 pounds, and 
prolonged standing, walking, pulling, pushing, or stooping.  
The psychologist indicated that psychological evaluation 
revealed dementia due to head trauma and major depressive 
episode, single episode.   It was noted that the veteran had 
been unable to complete any post secondary education due to 
his functional limitations and the veteran had been 
unemployed since 1993.  The veteran had been unable to 
maintain employment for longer than one year due to his 
functional limitations.  The psychological examiner stated 
that the veteran would have difficulty working in a 
competitive environment.  It was concluded that the veteran 
was not competitively employable due to the nature and 
severity of his various disabilities.    

In a September 1999 letter, Reverend R.W. indicated that the 
veteran had worked for seven to eight months on the 
construction of a church building.  The reverend stated that 
there were times that the veteran was able to work for two or 
three days without a problem and then there were times that 
he would work for an hour and not be able to do any further 
work for two or three days because of physical and other 
problems.  The reverend stated that at times, the veteran was 
able to perform a job with multiple tasks and other times, he 
was unable to perform the job because he was unable to recall 
the instructions.  The veteran would have to ask for complete 
instructions over again.  The reverend stated that this was 
true even for tasks the veteran had done successfully in the 
past and even a few days previously.  The reverend stated 
that the veteran was very competent and useful when he was 
able, but from working with him as long as he did, the 
reverend felt that the veteran was unable to be relied upon 
in a long-term continuing commitment.   

In a September 1999 statement, the veteran indicated that the 
pain from his service-connected sacroiliac joint, thoracic 
spine, and right radius disabilities prevent him from daily 
employment.

At the hearing before the Board in February 2001, the veteran 
stated that because of the surgery on his knees and his right 
arm disability, he was unable to cut hair.  [hearing 
Transcript, page 20].  The veteran indicated that he could 
not stand up to do a full-time job.  [page 20].  

In a February 2001 letter, the veteran's attorney indicated 
that the veteran was awarded Social Security disability 
benefits based upon head injuries the veteran received in 
service as a result of a motor vehicle accident.  The 
attorney indicated that this determination was based upon 
largely on the VA records which showed a long history of 
emotional lability secondary to organic personality changes.
Analysis

Initial Matters

Initially, with respect to VA's statutory duty to assist the 
veteran in the development of his claim, the Board concludes 
that there is no indication that there are additional records 
that have not been obtained and which would be pertinent to 
the present claim.  The veteran and his accredited 
representative have been accorded the opportunity to present 
evidence and argument in support of the claim.  The veteran 
was afforded a hearing before the Board in February 2001.  
The Board further notes that the veteran was afforded 
numerous VA examinations.  Pertinent outpatient treatment 
records have been obtained, including the veteran's VA 
outpatient treatment records from the VA medical center.  The 
record shows that the veteran was awarded Social Security 
disability benefits.  The award was based upon the veteran's 
service-connected organic brain syndrome.  The supporting 
medical records for the Social Security award, which consist 
primarily of the VA medical records, are associated with the 
claims folder.  The Board finds that all pertinent evidence 
is associated with the claims folder.

The Board is aware of no additional evidence which may be 
pertinent to an informed decision as to this issue, and the 
veteran and his representative have not pointed to any such 
evidence.  The Board also points out that the RO notified the 
veteran of the pertinent law and regulations and the criteria 
which must be shown in order for a total rating to be 
assigned.   

The Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  For the reasons discussed above, the 
Board finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim and 
the RO met its duty to assist the veteran, including under 
the provisions of the VCAA.  No further development is 
required in order to comply with VA's duty to assist. 

Discussion

The veteran, in essence, asserts that his service-connected 
disabilities arising from the 1982 motorcycle accident, in 
particular the service-connected organic brain injury as well 
as the sacroiliac joint, thoracic spine, and right radius 
disabilities, prevent him from securing or following a 
substantially gainful occupation.   

The pertinent law and VA regulations have been set out above.  
The veteran's combined disability evaluation is currently at 
70 percent, including service-connected organic brain 
syndrome due to trauma which is rated at 50 percent, 
residuals of a fracture of the right radius which is rated at 
20 percent, residuals of an injury to the right knee with 
meniscectomy which is rated at 10 percent, residuals of a 
fracture of T-9 of the thoracic spine which is rated at 10 
percent, and residuals of an injury to the left sacroiliac 
joint which is rated at 10 percent.  The veteran's combined 
disability evaluation is 70 percent.  See 38 C.F.R. § 4.25 
(2000).  The veteran meets the threshold requirements for 
consideration of unemployability benefits pursuant to 38 
C.F.R. § 4.16(a).  Therefore, the veteran's entitlement to a 
total rating is dependent on whether his service-connected 
disabilities render him unable to maintain substantially 
gainful employment. 

As an initial point of clarification, the veteran's other 
service-connected disabilities, residuals of a fracture of 
the zygoma, residuals of a laceration of the spleen, 
residuals of a laceration of the liver, and residuals of an 
injury to the symphysis pubis and pelvis, are all rated 
currently as zero percent disabling, which is indicative of 
virtually no impairment in civil occupations.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).  In addition, there is no medical 
evidence which establishes that the veteran has been treated 
recently for these disabilities or that such disabilities 
preclude the veteran from securing or following substantially 
gainful employment, and the veteran does not appear to so 
contend.  Accordingly, although the Board has considered 
these service-connected disabilities as part of the veteran's 
overall disability picture, the discussion below will center 
on the service-connected organic brain syndrome, residuals of 
a fracture of the right radius, residuals of an injury to the 
right knee, residuals of a fracture of T-9 and residuals of 
an injury to the left sacroiliac joint.    

The Board finds that there is probative and persuasive 
evidence of record that establishes that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to the service-connected organic brain syndrome.  The 
evidence of record shows that the veteran's organic brain 
syndrome is manifested by impairment in memory and higher 
mental functions and modulation of affect.   

The December 1997 neuro-psychological evaluation report 
indicates that the examiner, a clinical neuropsychologist, 
concluded that the veteran suffered from both depression and 
a lack of control of his emotions.  The examiner indicated 
that both of these problems appeared to be accident-related 
with a lack of control due to organic damage with some 
possible aggravation by his depression.  The examiner 
indicated that the depression primarily resulted from the 
changes in the veteran's life which were due to his accident 
although an organic contribution to his depression could not 
be ruled out.  The examiner recommended that the veteran seek 
treatment for his depression and indicated that even if the 
veteran's depression improved, he anticipated that the 
veteran would continue to have difficulty controlling his 
emotions due to the organic basis of the problem.  

In evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data. See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board also finds that the December 1997 medical opinion 
by the neuropsychologist to have great evidentiary weight.  
The neuropsychologist has special knowledge in the field of 
neuropsychology and is competent to render a medical opinion 
as to the degree of the veteran's disability due to a brain 
injury.  See Black, supra.  The Board also finds this medical 
opinion to have great evidentiary weight because the 
neuropsychologist reviewed the veteran's medical records, 
administered psychological testing to the veteran, evaluated 
the veteran and interviewed family members.  He also provided 
the reasons and bases for his conclusion and identified the 
evidence that supported his conclusion.   

There is probative evidence of record which indicates that 
the veteran is unable to hold a job due to the organic brain 
syndrome.  The November 1997 psychiatric evaluation indicates 
that the diagnostic impression was dysthymic disorder, 
personality change due to closed head trauma, combined type, 
and history of alcohol abuse in sustained full remission.  
The veteran's GAF score was 48.  The Board also points out 
that the September 1998 VA psychiatric examination report 
reflects a GAF score of 50.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130. 

There is probative medical evidence that the veteran is not 
capable of performing the physical and mental acts required 
by employment.   The Board notes that the December 1997 
neuro-psychological evaluation report indicates that the 
examiner indicated that the veteran reported that he had 
problems controlling his feelings in a variety of situations 
and that in work situations, at times, he would get angry 
when others have trouble understanding him. 

In addition, there is probative evidence from a former 
employer that the veteran is not capable of performing the 
physical and mental acts required by employment.  In the 
September 1999 letter, Reverend R.W. indicated that the 
veteran had worked for seven to eight months on the 
construction of a church building.  The reverend stated that 
there were times that the veteran was able to work for two or 
three days without a problem and then there were times that 
he would work for an hour and not be able to do any further 
work for two or three days because of physical and other 
problems.  The reverend stated that at times, the veteran was 
able to perform a job with multiple tasks and other times, he 
was unable to perform the job because he was unable to recall 
the instructions.  The reverend stated that the veteran was 
very competent and useful when he was able, but from working 
with him as long as he did, the reverend felt that the 
veteran was unable to be relied upon in a long-term 
continuing commitment.   

There is also a medical opinion, by a VA staff physician, 
that the veteran is not employable.  In a September 1998 
statement. Dr. A.C., a staff physician at the VA medical 
center, stated that the veteran had been tested and was not 
considered employable at that time.  In an August 1998 
statement, Dr. C. stated that the veteran was unable to do 
any physical activities. 

The record shows that the veteran indicated that he dropped 
out of high school and got his GED.  He attended some classes 
at college but he could not retain the information.  The 
evidence of record shows that the veteran worked for two and 
a half months in 1984 in automobile retail sales.  He stopped 
working in that position because he had difficulty with his 
memory and he could not control his emotions.  He lost seven 
jobs since 1984.  The veteran also had jobs in car sales, 
courier, painter, vacuum cleaner salesman, cosmetologist, 
hair cutter, and retail sales clerk.  He last worked between 
1991 and 1993 for three or four months as an apartment 
complex painter.  

There is evidence of record which establishes that the 
veteran is able to perform certain types of volunteer work.  
In an August 1998 statement, Dr. C. indicated that the 
veteran may volunteer at his church and he may volunteer 
answering phones.  However, volunteer work cannot be 
considered substantially gainful employment since a volunteer 
does not earn wages.  As noted above, the Court defined 
substantially gainful employment as an occupation that 
provides the veteran with annual income that exceeds the 
poverty threshold for one person.  Faust, 13 Vet. App. at 
355-6.

After careful review of the evidence of record, the Board 
finds that the probative and persuasive evidence of record 
establishes that the veteran's service-connected organic 
brain syndrome precludes the veteran from following or 
securing substantially gainful employment.  The veteran's 
claim for a total rating due to individual unemployability 
based upon service-connected disabilities is granted.   


ORDER

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for a 
left knee disability is not reopened and the claim is denied.  

Entitlement to a 10 percent evaluation for residuals of a 
fracture to T-9 is granted, subject to the regulations 
governing the disbursement of monetary benefits.   

Entitlement to an increased evaluation for residuals of an 
injury to the left sacroiliac joint is denied.  

Entitlement to an increased evaluation for residuals of a 
right knee disability with meniscectomy is denied.  
 
Entitlement to a 20 percent evaluation for residuals of a 
fracture of the right radius is granted, subject to the 
regulations governing the disbursement of monetary benefits.   

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to the 
regulations governing the disbursement of monetary benefits.   



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

